DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding new claim 23, the claimed limitations are not disclosed in the applicant’s specification as originally filed.  Specifically, “in response to a user of the vehicle not reacting to the generated position-specific warning signal, a sound clip having a certain content is subsequently played back after playback of the position-specific warning signal” is not disclosed in the specification.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 11-12, 15, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US Pub. 20100060441) in view of Pan (US Pub. 20120062391).
Regarding claim 11, Iwamoto discloses an audio device for a vehicle (see abstract), comprising:
a loudspeaker system comprising multiple loudspeakers spatially arranged so as to provide for a three-dimensional listening experience in a vehicle interior (see fig. 1, items 7A, 7B, 7C and 7D);
a control unit, which is coupled to the loudspeaker system and is configured for activating at least one loudspeaker of the loudspeaker system, in order to play back a position-specific warning signal, which is linked to a specific position (see paragraph 62),
wherein, in order to play back the position-specific warning signal, the control unit activates only the loudspeaker or those loudspeakers of the loudspeaker system that is/are closest to the specific position (see paragraph 62),
the position-specific warning signal is generated in that sound settings of audio signals emitted via the loudspeaker system are changed at the loudspeaker or those loudspeakers of the loudspeaker system that is/are closest to the certain position (see paragraph 62).
Iwamoto fails to explicitly disclose, the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble.
However, Pan discloses the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble (see paragraph 20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Pan’s the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble with the audio device of Iwamoto in order to provide perceived sound volume of the warning sounds relative to the ambient noise is sufficient and appropriate at all frequencies.
Regarding claim 12, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above, wherein the position-specific warning signal is linked to a certain position in the vehicle interior (see fig. 1).
Regarding claim 15, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above, wherein
the control unit is further configured for receiving object data regarding an object detected in surroundings of the vehicle and, depending on the received object data, varying content of the position-specific warning signal (see fig. 4, item A1; paragraph 62).
Regarding claim 19, Iwamoto in view of Pan discloses a vehicle comprising an audio device according to claim 11 (see fig. 1; abstract).
Regarding claim 20, Iwamoto discloses a method for operating an audio device for a vehicle (see abstract), which is equipped with a loudspeaker system comprising multiple loudspeakers spatially arranged such that the multiple loudspeaker provide for a three-dimensional listening experience in a vehicle interior (see fig. 1, items 7A, 7B, 7C and 7D),
wherein the method comprises:
activating at least one of the multiple loudspeakers of the loudspeaker system in order to play back a position-specific warning signal which is linked to a certain position (see paragraph 62),
wherein only the loudspeaker or those loudspeakers of the multiple loudspeakers is/are activated that is/are closest to the certain position (see paragraph 62),
the position-specific warning signal is generated in that sound settings of audio signals emitted via the loudspeaker system are changed at the loudspeaker or those loudspeakers of the loudspeaker system that is/are closest to the certain position (see paragraph 62).
Iwamoto fails to explicitly disclose, the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble.
However, Pan discloses the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble (see paragraph 20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Pan’s the sound settings comprise settings for bass and treble of the audio signals and the sound settings are changed by raising or lowering the bass and/or raising or lowering the treble with the method for operating an audio device for a vehicle of Iwamoto in order to provide perceived sound volume of the warning sounds relative to the ambient noise is sufficient and appropriate at all frequencies.
Regarding claim 24, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above, wherein the position-specific warning signal is played back consecutively across two or more loudspeakers of the plurality of loudspeakers (see paragraph 54).

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Pan as applied to claim 11 above, and further in view of Bassali (US Pub. 20130214919).
Regarding claim 16, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above.
Iwamoto in view of Pan fails to explicitly disclose, wherein the multiple loudspeakers comprise vehicle seat loudspeakers, wherein at least one vehicle seat loudspeaker is assigned to each vehicle seat, the position-specific warning signal is a seat belt reminder signal, and in order to play back the seat belt reminder signal, the control unit activates only the vehicle seat loudspeaker or those vehicle seat loudspeakers that is/are assigned to the vehicle seat for which the seat belt reminder signal is intended.
However, Bassali discloses wherein the multiple loudspeakers comprise vehicle seat loudspeakers, wherein at least one vehicle seat loudspeaker is assigned to each vehicle seat, the position-specific warning signal is a seat belt reminder signal, and in order to play back the seat belt reminder signal, the control unit activates only the vehicle seat loudspeaker or those vehicle seat loudspeakers that is/are assigned to the vehicle seat for which the seat belt reminder signal is intended (see paragraph 35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Bassali’s wherein the multiple loudspeakers comprise vehicle seat loudspeakers, wherein at least one vehicle seat loudspeaker is assigned to each vehicle seat, the position-specific warning signal is a seat belt reminder signal, and in order to play back the seat belt reminder signal, the control unit activates only the vehicle seat loudspeaker or those vehicle seat loudspeakers that is/are assigned to the vehicle seat for which the seat belt reminder signal is intended with the audio device of Iwamoto in view of Pan in order to provide individualized warning system.


8.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Pan as applied to claim 11 above, and further in view of Daily et al. (US Pat. 8838384).
Regarding claim 17, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above.
Iwamoto in view of Pan fails to explicitly disclose, wherein the multiple loudspeakers comprise tire loudspeakers, wherein at least one tire loudspeaker is assigned to each tire, the position-specific warning signal is a low tire pressure signal or a flat tire signal, and in order to play back the low tire pressure signal or the flat tire signal, the control unit activates only the tire loudspeaker or those tire loudspeakers that is/are assigned to the tire for which the low tire pressure signal or the flat tire signal is intended.
However, Daily discloses wherein the multiple loudspeakers comprise tire loudspeakers, wherein at least one tire loudspeaker is assigned to each tire, the position-specific warning signal is a low tire pressure signal or a flat tire signal, and in order to play back the low tire pressure signal or the flat tire signal, the control unit activates only the tire loudspeaker or those tire loudspeakers that is/are assigned to the tire for which the low tire pressure signal or the flat tire signal is intended (see col. 11, line 16-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein the multiple loudspeakers comprise tire loudspeakers, wherein at least one tire loudspeaker is assigned to each tire, the position-specific warning signal is a low tire pressure signal or a flat tire signal, and in order to play back the low tire pressure signal or the flat tire signal, the control unit activates only the tire loudspeaker or those tire loudspeakers that is/are assigned to the tire for which the low tire pressure signal or the flat tire signal is intended with the audio device of Iwamoto in view of Pan in order to provide spatialized vehicle safety and diagnostic warning.
Regarding claim 18, Iwamoto in view of Pan discloses an audio device according to claim 11, as discussed above.
Iwamoto in view of Pan fails to explicitly disclose, wherein the multiple loudspeakers comprise flap loudspeakers, wherein at least one flap loudspeaker is assigned to each flap, the position-specific warning signal is a flap signal, which signals the state of an open flap, and in order to play back the flap signal, the control unit activates only the flap loudspeaker or those flap loudspeakers that is/are assigned to the flap for which the flap signal is intended.
However, Daily discloses wherein the multiple loudspeakers comprise flap loudspeakers, wherein at least one flap loudspeaker is assigned to each flap, the position-specific warning signal is a flap signal, which signals the state of an open flap, and in order to play back the flap signal, the control unit activates only the flap loudspeaker or those flap loudspeakers that is/are assigned to the flap for which the flap signal is intended (see col. 11, line 16-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein the multiple loudspeakers comprise flap loudspeakers, wherein at least one flap loudspeaker is assigned to each flap, the position-specific warning signal is a flap signal, which signals the state of an open flap, and in order to play back the flap signal, the control unit activates only the flap loudspeaker or those flap loudspeakers that is/are assigned to the flap for which the flap signal is intended with the audio device of Iwamoto in view of Pan in order to provide spatialized vehicle safety and diagnostic warning.

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Pan as applied to claim 11 above, and further in view of Ricci et al. (US Pub. 20140310739).
Regarding claim 21, Iwamoto in view of Pan discloses the audio device according to claim 11, as discussed above.
Iwamoto in view of Pan fails to explicitly disclose wherein the audio signals emitted via the loudspeaker system in which the sound settings are changed to generate the position-specific warning signal are at least one of:  music, a message, an audio book, a telephone conversation, or a video conference.
However, Ricci discloses wherein the audio signals emitted via the loudspeaker system in which the sound settings are changed to generate the position-specific warning signal are at least one of:  music, a message, an audio book, a telephone conversation, or a video conference (see paragraphs 471 and 847; note the applicant’s admitted prior art also discloses the claimed limitation (applicant’s specification, paragraph 2; “These tones are usually played back via the audio system of the vehicle”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Ricci’s wherein the audio signals emitted via the loudspeaker system in which the sound settings are changed to generate the position-specific warning signal are at least one of:  music, a message, an audio book, a telephone conversation, or a video conference with the audio device of Iwamoto in view of Pan in order to provide warning signals using one versatilely integrated sound system.

10. 	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto in view of Pan as applied to claim 11 above, and further in view of Ricci and Sawada et al. (US Pub. 20040260433).
Regarding claim 22, Iwamoto in view of Pan discloses the audio device according to claim 11, as discussed above.
Iwamoto in view of Pan fails to explicitly disclose wherein
the audio signals emitted via the loudspeaker system, in which the sound settings are changed to generate the position-specific warning signal, comprise music; and
the position-specific warning signal is generated by changing the sound settings of the music at a single loudspeaker while playback of the music is already underway using all the multiple loudspeakers.
However, Ricci discloses wherein the audio signals emitted via the loudspeaker system, in which the sound settings are changed to generate the position-specific warning signal, comprise music (see paragraphs 471 and 847).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Ricci’s wherein the audio signals emitted via the loudspeaker system, in which the sound settings are changed to generate the position-specific warning signal, comprise music with the audio device of Iwamoto in view of Pan in order to provide warning signals using one versatilely integrated sound system.
Iwamoto in view of Pan and Ricci fails to explicitly disclose the position-specific warning signal is generated by changing the sound settings of the music at a single loudspeaker while playback of the music is already underway using all the multiple loudspeakers.
However, Sawada discloses the position-specific warning signal is generated by a single loudspeaker (see abstract).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Sawada’s position-specific warning signal is generated by a single loudspeaker with the audio device of Iwamoto in view of Pan and Ricci in order to enable notification to a driver or the like of which orientation the danger approaches the vehicle from or which orientation the danger exists in, which is a mere simpler variation of Ricci’s spatially output warning sound.
Regarding claim 23, Iwamoto in view of Pan, Ricci, and Sawada discloses the audio device according to claim 22, as discussed above.
Iwamoto in view of Pan, Ricci, and Sawada fails to explicitly disclose wherein in response to a user of the vehicle not reacting to the generated position-specific warning signal, a sound clip having a certain content is subsequently played back after playback of the position-specific warning signal.
However, Ricci discloses multiple phases of waring including sound clips having certain contents (see paragraphs 810 and 854).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein in response to a user of the vehicle not reacting to the generated position-specific warning signal, a sound clip having a certain content is subsequently played back after playback of the position-specific warning signal with the audio device of Iwamoto in view of Pan, Ricci, and Sawada as a designer’s choice and this choice does not alter the outcome of the predictable result.  The motivation would be to increase the effectiveness of the warning system.


Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 11-12 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  


Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654